Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following Is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-12, 14-37, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The outstanding independent claims have all been amended to recite operating sensors of the industrial facility different from the previously recited sensors.  The instant disclosure at best provides for plural sensors.  The instant disclosure is completely silent in teaching operating sensors of the industrial facility different from the previously recited sensors.  Disclosure in an application that merely renders the later-claimed invention obvious is not sufficient to meet the written description requirements 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 22-31, 32-38, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Referring to claims 32, for example, claim 32, line 12 recites the limitation “the event occurrence”, however lines 1-11 recites the limitations of “an undesirable event occurrence”, and “an undesirable event occurrence”.  Therefore the recitation of “the event occurrence” in the same or subsequent claim is unclear because it is uncertain which of the event occurrences was intended (MPEP 2173.05(e)).  Assumed to be any of these.  
Claim 22 recites the limitation "the second sensors" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 22, 2-5, 8-11, 14-16, 18-20, 23-27, 31, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0048139 to Samples in view .
Samples teaches the following: 
1. A method of mitigating effects of an undesirable event occurrence in one or both of an industrial facility and an environment near the industrial facility (abstract, paragraph 3), the method comprising: receiving a first input from a first sensor (Fig. 1b, 1c, paragraph 11, 20, 21); based at least in part on the first input, automatically generating an initial action (Fig. 1, any of elements 2, 3, 4, 5, 6, paragraphs 12-18); in response to the initial action, receiving a second input from a second sensor (loop in Fig. 1, back to elements 1b, 1c for more inputs; claim 1, “continuously, periodically, or intermittently”); based at least in part on the received first and second inputs, determining a likelihood of the undesirable event occurrence (Abstract, Fig. 1, element 3, probable future process state projection, paragraph 3, “probable future chemical process problem states”; paragraphs 5, 10, 14-16, 19, 23, 26-30, 39; see also MPEP 2111.04, the claim is already open ended therefore the phrase “in part” only requires part of what follows this phrase and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04)); and based at least in part on the determined likelihood of the undesirable event occurrence, automatically generating a remedial action to mitigate an effect of the event occurrence (Abstract, Fig. 1, elements 5, 5a, 5b, paragraphs 3, 10, 17, 39). 
22. A system comprising: a first sensor in an industrial facility; a second sensor in the industrial facility (Fig. 1b, 1c, paragraph 11, 20, 21); and a programmer in communication with the first and second sensors and having a computer-readable 
2. The method of claim 1 wherein automatically generating a remedial action includes altering a process parameter of the operating process in an industrial facility (Abstract, Fig. 1, elements 5, 5a, 5b, paragraphs 3, 10, 17, 39). 
3. The method of claim 2 wherein altering the process parameter includes at least one of maintaining the operating process or shutting down an operating process (Abstract, Fig. 1, elements 5, 5a, 5b, paragraphs 3, 10, 17, 39). 
4. The method of claim 1 wherein generating the remedial action is done in real-time (claim 1, real-time method for operating; paragraph 32-39). 
5. The method of claim 1 wherein the second sensor includes a second set of sensors (Fig. 1b, 1c, paragraph 11, 20, 21). 
8. The method of claim 1 wherein automatically generating an initial action includes activating the second sensor (Fig. 1c, inferred process variables being 
9. The method of claim 1 wherein determining a likelihood of an event occurrence includes generating a visual representation that estimates the effect of the event occurrence (paragraphs 18-19). 
10. The method of claim 1 wherein receiving a first input includes receiving the first input of a concentration of at least one of sulfur dioxide (SO.sub.2), sulfur trioxide (SO.sub.3), organic sulfur, sulfuric acid (H.sub.2SO.sub.4), hydrogen sulfide (H.sub.2S), thiol, nitric oxide (NO), nitric dioxide (NO.sub.2), smog, ozone, volatile organic compound (VOC), total hydrocarbons (paragraph 21), ammonia (NH.sub.3), and/or hydrochloric acid (HCl). 
11. The method of claim 1 wherein at least one of the first or second sensors is a particulate matter sensor (paragraphs 20-21). 
14-16. The method of claim 1 wherein receiving the second input includes receiving the second input of at least one of an environmental parameter or a process parameter; wherein the environmental parameter includes at least one of a wind direction, a wind strength, an ambient temperature, an atmospheric pressure, a humidity, a rain index, or a heat index; wherein the process parameter includes at least one of a process temperature (paragraph 20), an equipment skin temperature, a process pressure, an opacity measurement, equipment operating status, or an oxygen concentration. 
18. The method of claim 1, further comprising: receiving a third input of a secondary source external to the industrial facility; and determining an impact of the 
19. The method of claim 1 wherein the first sensor and second sensor are in communication with one another (Fig. 1b, 1c, paragraph 11, 20, 21). 
20. The method of claim 1 wherein determining a likelihood of an event occurrence includes accessing a database having information of previous event occurrences and corresponding first and second inputs (Fig. 1, element 4, 4a, 4b, paragraph 16-17). 
23. The system of claim 22 wherein automatically generating a remedial action is performed in real-time (claim 1, real-time method for operating; paragraph 32-39). 
24. The system of claim 22 wherein the first sensor includes a plurality of first sensors and the second sensor includes a plurality of second sensors in communication with the plurality of first sensors (Fig. 1b, 1c, paragraph 11, 20, 21). 
25. The system of claim 22 wherein automatically generating an initial action includes activating the second sensor (Fig. 1c, inferred process variables being calculated based on measurements reads on activation of the second sensor based on first input from first sensor). 
26. The system of claim 22 wherein the first input includes a concentration of at least one of sulfur dioxide (SO.sub.2), sulfur trioxide (SO.sub.3), organic sulfur, sulfuric acid (H.sub.2SO.sub.4), hydrogen sulfide (H.sub.2S), thiol, nitric oxide (NO), nitric dioxide (NO.sub.2), smog, ozone, volatile organic compound (VOC), total hydrocarbons (paragraph 21), ammonia (NH.sub.3), and/or hydrochloric acid (HCl). 

31. The system of claim 22 wherein the first and/or second inputs used to generate the remedial action are the result of averaging or exceeding a value multiple times (Fig. 1b, 1c, paragraph 11, 20, 21; e.g., paragraph 39, when two oscillation detections occur in two hour period). 

Referring to claims 1, 22, Samples fails to teach the second input includes an odor measurement.  
Samples fails to teach 28. The system of claim 22 wherein at least one of the first or second inputs is a manual input of an odor.
Referring to claims 1, 22, Kalagnanam teaches an undesirable event occurrence in an environment near a location (abstract, paragraph 2-4, Fig. 5, paragraph 29), the method comprising: receiving a first input from a first sensor; based at least in part on the first input, automatically generating an initial action; in response to the initial action, receiving a second input from a second sensor, wherein the second input includes an odor measurement; based at least in part on the received first and second inputs, determining a likelihood of the undesirable event occurrence (claims 1-7).  
Kalagnanam teaches 28. The system of claim 22 wherein at least one of the first or second inputs is a manual input of an odor (paragraph 25, “[0025] In an alternate exemplary embodiment, the method described in FIG. 2 may also be performed by the user device 112 (of FIG. 1). In this regard, the user device receives an input from the 
Samples and Kalagnanam are analogous art because they are from the same field of endeavor or similar problem solving area, determining likelihood of events.    
Since Kalagnanam teaches odor measurement that enables when a source area 300 in the map 308 is smaller than the source area 300 in the map 302 and as each additional observation is received by the processor 102, the source area 300 should continue to decrease, thus allowing technicians to have a higher likelihood of locating the source of the odor, wherein by continually moving into the source area 300 and making observations that are sent to the processor 102, the source area 300 should continue to be reduced in size allowing the source of the odor to be more easily found or identified (paragraph 26-29, 4), it would have been obvious to one of ordinary skill in 

The above fails to teach 
1, 22. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input. 
Wintrich teaches
1, 22. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input (Abstract, claim 1, 9, 17). 
The above and Wintrich are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.    
.  

4.	Claims 32, 33, 34, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0048139 to Samples in view of U.S. Pub. No. 2012/0179421 to Dasgupta in view of Wintrich.  Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samples/Kalagnanam, as applied above, in view of U.S. Pub. No. 2012/0179421 to Dasgupta in view of Wintrich.
Samples teaches the following: 

33. The method of claim 32 wherein updating one or more of the process parameters includes at least one of maintaining an operating process in a current state 
34. The method of claim 32 wherein updating one or more of the process parameters is done in real-time (claim 1, real-time method for operating; paragraph 32-39). 
37. The method of claim 32 wherein automatically generating an initial action includes activating a second sensor (Fig. 1c, inferred process variables being calculated based on measurements reads on activation of the second sensor based on first input from first sensor). 
39. The method of claim 32 wherein the process parameters includes at least one of a process temperature (paragraph 20, 34), an equipment skin temperature, a process pressure, an opacity measurement, equipment operating status, or an oxygen concentration.

32, 17, Samples or Samples/Kalagnanam fails to teach wherein the second input is of a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis.  
32, 17, Dasgupta teaches an undesired event occurrence in an industrial facility (paragraph 150) and an environment near the industrial facility (paragraphs 48-49, including natural disasters), the method comprising: automatically generating an initial action based at least in part on receiving the first input; in response to generating the initial action, receiving a second input (paragraph 50), wherein the second input is of a process condition received from a camera system using at least one of laser, 
Samples or Samples/Kalagnanam and Dasgupta are analogous art because they are from the same field of endeavor or similar problem solving area, determining likelihood of events.  
Since Dasgupta teaches a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis, that enables transforming 

The above fails to teach 
32. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input. 
Wintrich teaches
32. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input (Abstract, claim 1, 9, 17). 
The above and Wintrich are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.    
.  

5.	Claims 1, 22, 2, 3, 4, 9-11, 14-16, 19-21, 23, 24, 26, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0026193 to Rhodes in view of U.S. Pub. No. 2016/0377430 to Kalagnanam, in view of Wintrich.
Rhodes teaches the following: 
1. A method of mitigating effects of an undesirable event occurrence in one or both of an industrial facility and an environment near the industrial facility (paragraphs 5, 37, 69, 84-98), the method comprising: receiving a first input from a first sensor 
22. A system comprising: a first sensor in an industrial facility; a second sensor in the industrial facility; and a programmer in communication with the first and second sensors and having a computer-readable medium with instructions that, when executed, 
2. The method of claim 1 wherein automatically generating a remedial action includes altering a process parameter of an operating process in an industrial facility (paragraph 84, “[0084] It should be appreciated that process 500 may continue executing for each batch until all batches in the batch manufacturing process (e.g., batches in an order received by the manufacturing facility) are completed. Process 500 may also execute until the manufacturing process stops when a problem is identified in 
3. The method of claim 2 wherein altering the process parameter includes at least one of maintaining an operating process or shutting down an operating process (paragraph 84, “[0084] It should be appreciated that process 500 may continue executing for each batch until all batches in the batch manufacturing process (e.g., batches in an order received by the manufacturing facility) are completed. Process 500 may also execute until the manufacturing process stops when a problem is identified in a prior batch that indicates that a failure that cannot be remedied in a short time period is likely to occur during production of the next batch.”). 
4. The method of claim 1 wherein generating the remedial action is done in real-time (paragraph 72). 
9. The method of claim 1 wherein determining a likelihood of an event occurrence includes generating a visual representation that estimates the effect of the event occurrence (Fig. 8, 9, 13). 
10. The method of claim 1 wherein receiving a first input includes receiving the first input of a concentration of at least one of sulfur dioxide (SO.sub.2), sulfur trioxide (SO.sub.3), organic sulfur, sulfuric acid (H.sub.2SO.sub.4), hydrogen sulfide (H.sub.2S), thiol, nitric oxide (NO), nitric dioxide (NO.sub.2), smog, ozone, volatile organic compound (VOC), total hydrocarbons, ammonia (NH.sub.3), and/or hydrochloric acid (HCl) (Fig. 13). 
11. The method of claim 1 wherein at least one of the first or second sensors is a particulate matter sensor (Fig. 13). 

19. The method of claim 1 wherein the first sensor and second sensor are in communication with one another (Fig. 1, paragraph 40). 
20. The method of claim 1 wherein determining a likelihood of an event occurrence includes accessing a database having information of previous event occurrences and corresponding first and second inputs (paragraph 50-99). 
21. The method of claim 1 wherein the likelihood of the event occurrence includes at least a first likelihood and a second likelihood and the remedial action includes at least a first remedial action and a second remedial action different than the first remedial action, and wherein the first likelihood generates the first remedial action and the second likelihood generates the second remedial action (paragraphs 69, “[0069] In some embodiments, data collected during manufacturing of a completed batch may be used to determine whether to proceed to a next batch. If a risk associated with a problem that occurred during manufacturing of a batch is low, the manufacturing process may proceed to synthesize another batch before an investigation of the problem is completed”; paragraph 84, “[0084] It should be appreciated that process 500 
23. The system of claim 22 wherein automatically generating a remedial action is performed in real-time (paragraph 72). 
24. The system of claim 22 wherein the first sensor includes a plurality of first sensors and the second sensor includes a plurality of second sensors in communication with the plurality of first sensors (Fig. 1, paragraph 40). 
26. The system of claim 22 wherein the first input includes a concentration of at least one of sulfur dioxide (SO.sub.2), sulfur trioxide (SO.sub.3), organic sulfur, sulfuric acid (H.sub.2SO.sub.4), hydrogen sulfide (H.sub.2S), thiol, nitric oxide (NO), nitric dioxide (NO.sub.2), smog, ozone, volatile organic compound (VOC), total hydrocarbons, ammonia (NH.sub.3), and/or hydrochloric acid (HCl) (Fig. 13). 

Referring to claims 1, 22, Rhodes fails to teach the second input includes an odor measurement.  
Rhodes fails to teach 28. The system of claim 22 wherein at least one of the first or second inputs is a manual input of an odor.
Referring to claims 1, 22, Kalagnanam teaches an undesirable event occurrence in an environment near a location (abstract, paragraph 2-4, Fig. 5, paragraph 29), the method comprising: receiving a first input from a first sensor; based at least in part on 
Kalagnanam teaches 28. The system of claim 22 wherein at least one of the first or second inputs is a manual input of an odor (paragraph 25, “[0025] In an alternate exemplary embodiment, the method described in FIG. 2 may also be performed by the user device 112 (of FIG. 1). In this regard, the user device receives an input from the user indicating that the user has sensed or detected an odor. The user input may include, for example, selecting a button on a graphical user interface (GUI) of the user device, or another input method such as motion, voice or a textual command. The user device 112 receives the position data using a GPS receiver, and the time of the observation using a clock internal to the user device 112 or an external clock signal such as from the GPS signal in block 202. The user device 112 in block 204 retrieves weather data from a database as described above. The user device 112 calculates or updates the odor source location in block 206. In block 208, the user device 112 presents the odor source location area data to the user on a display of the user device. In some embodiments, the user device 112 may independently perform the method of FIG. 2. The user device 112 may also communicate with other user devices 112 over a network to share position and time observation data, which would increase the size of the observation data set and improve the odor detection activity”).
Rhodes and Kalagnanam are analogous art because they are from the same field of endeavor or similar problem solving area, determining likelihood of events.    


The above fails to teach 
1, 22. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input. 

1, 22. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input (Abstract, claim 1, 9, 17). 
The above and Wintrich are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.    
Since Wintrich teaches control system and sensors of a furnace that enables improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one adjustment device for acting on the controlled system in response to the adjustment device being controlled by way of action values, and a regulator operably connected to both the measuring device and the adjustment device (paragraph 4), it would have been obvious to one of ordinary skill in the art to apply the technique of the control system and sensors of a furnace as taught by Wintrich to improve the plant monitoring/operating of the above for the predictable results of enabling improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one adjustment device for acting on the controlled system in response to the adjustment device being controlled by way of action values, and a regulator operably connected to both the measuring device and the adjustment device (paragraph 4).  

s 32, 33, 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0026193 to Rhodes in view of U.S. Pub. No. 2012/0179421 to Dasgupta in view of Wintrich.  Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes/Kalagnanam, as applied above, in view of U.S. Pub. No. 2012/0179421 to Dasgupta in view of Wintrich.
Rhodes teaches the following: 
32. A method of inhibiting an undesired event occurrence in an industrial facility and an environment near the industrial facility, the method comprising: operating an industrial facility using one or more operating parameters; receiving a first input from at least one sensor positioned throughout the industrial facility and is above a predetermined threshold; automatically generating an initial action based at least in part on receiving the first input; in response to generating the initial action, receiving a second input; determining a likelihood of an undesirable event occurrence based at least in part on the received first and second inputs (paragraphs 5, 37, 69, 84-98, 114-122, claims 52-62; see also MPEP 2111.04, the claim is already open ended therefore the phrase “in part” only requires part of what follows this phrase and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04)); and causing one or more of the process parameters to update in order to inhibit the event occurrence in the industrial facility (paragraphs 69, “[0069] In some embodiments, data collected during manufacturing of a completed batch may be used to determine whether to proceed to a next batch. If a risk associated with a problem that occurred during manufacturing of a batch is low, the manufacturing process may proceed to synthesize another batch before an investigation of the 
33. The method of claim 32 wherein updating one or more of the process parameters includes at least one of maintaining an operating process in a current state or initiating a shutdown of an operating process (paragraph 84, “[0084] It should be appreciated that process 500 may continue executing for each batch until all batches in the batch manufacturing process (e.g., batches in an order received by the manufacturing facility) are completed. Process 500 may also execute until the manufacturing process stops when a problem is identified in a prior batch that indicates that a failure that cannot be remedied in a short time period is likely to occur during production of the next batch.”). 
34. The method of claim 32 wherein updating one or more of the process parameters is done in real-time (paragraph 72). 

32, 17, Rhodes or Rhodes/Kalagnanam fails to teach wherein the second input is of a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis.  
32, 17, Dasgupta teaches an undesired event occurrence in an industrial facility (paragraph 150) and an environment near the industrial facility (paragraphs 48-49, 

Since Dasgupta teaches a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis, that enables transforming emergency related inputs and sensor information into a threat indication category, which is distributed to individuals and/or first responders for managing the threat (paragraphs 5-13), it would have been obvious to one of ordinary skill in the art to apply the technique of a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis, as taught by Dasgupta to improve the plant monitoring/operating of Rhodes or Rhodes/Kalagnanam for the predictable results of enabling transforming emergency related inputs and sensor information into a threat indication category, which is distributed to individuals and/or first responders for managing the threat (paragraphs 5-13).  

The above fails to teach 
32. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input. 
Wintrich teaches
32. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the 
The above and Wintrich are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.    
Since Wintrich teaches control system and sensors of a furnace that enables improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one adjustment device for acting on the controlled system in response to the adjustment device being controlled by way of action values, and a regulator operably connected to both the measuring device and the adjustment device (paragraph 4), it would have been obvious to one of ordinary skill in the art to apply the technique of the control system and sensors of a furnace as taught by Wintrich to improve the plant monitoring/operating of the above for the predictable results of enabling improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one adjustment device for acting on the controlled system in response to the adjustment device being controlled by way of action values, and a regulator operably connected to both the measuring device and the adjustment device (paragraph 4).  

7.	Claims 1, 22, 2-7, 8, 11, 14-16, 19, 23-25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,234,601 to Janke in view of U.S. Pub. No. 2016/0377430 to Kalagnanam in view of Wintrich.

1. A method of mitigating effects of an undesirable event occurrence in one or both of an industrial facility and an environment near the industrial facility, the method comprising: receiving a first input from a first sensor; based at least in part on the first input, automatically generating an initial action; in response to the initial action, receiving a second input from a second sensor; based at least in part on the received first and second inputs, determining a likelihood of the undesirable event occurrence (see also MPEP 2111.04, the claim is already open ended therefore the phrase “in part” only requires part of what follows this phrase and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04)); and based at least in part on the determined likelihood of the undesirable event occurrence, automatically generating a remedial action to mitigate an effect of the event occurrence (claims 1-24). 
22. A system comprising: a first sensor in an industrial facility; a second sensor in the industrial facility; and a programmer in communication with the first and second sensors and having a computer-readable medium with instructions that, when executed, is configured to: receive a first input from the first sensor; based at least on the first input, automatically generate an initial action to facilitate determining a likelihood of an event occurrence; receive a second input from a second sensor and in response to the generated initial action, wherein the second input facilitates determining the likelihood of the event occurrence; and based at least on the first and second inputs, automatically generate a remedial action to mitigate an environmental effect of the event occurrence (claims 1-24). 

3. The method of claim 2 wherein altering the process parameter includes at least one of maintaining an operating process or shutting down an operating process (claims 1-24). 
4. The method of claim 1 wherein generating the remedial action is done in real-time (claims 1-24). 
5. The method of claim 1 wherein the first sensor includes a first set of sensors and the second sensor includes a second set of sensors (claims 1-24). 
6. The method of claim 1 wherein automatically generating a remedial action includes activating a third sensor configured to generate a third input (claims 1-24, second means), the method further comprising: receiving the third input from the third sensor; and updating the previously determined likelihood of the event occurrence (claims 1-24). 
7. The method of claim 6 wherein the remedial action is a first remedial action, the method further comprising: based at least in part on the updated likelihood of the event occurrence, automatically generating a second remedial action to mitigate the effect of the event occurrence (claims 1-24). 
8. The method of claim 1 wherein automatically generating an initial action includes activating the second sensor (claims 1-24). 
11. The method of claim 1 wherein at least one of the first or second sensors is a particulate matter sensor (claims 1-24). 

19. The method of claim 1 wherein the first sensor and second sensor are in communication with one another (claims 1-24). 
23. The system of claim 22 wherein automatically generating a remedial action is performed in real-time (claims 1-24). 
24. The system of claim 22 wherein the first sensor includes a plurality of first sensors and the second sensor includes a plurality of second sensors in communication with the plurality of first sensors (claims 1-24). 
25. The system of claim 22 wherein automatically generating an initial action includes activating the second sensor (claims 1-24). 

Referring to claims 1, 22, Janke fails to teach the second input includes an odor measurement.  
Janke fails to teach 28. The system of claim 22 wherein at least one of the first or second inputs is a manual input of an odor.
an environment near a location (abstract, paragraph 2-4, Fig. 5, paragraph 29), the method comprising: receiving a first input from a first sensor; based at least in part on the first input, automatically generating an initial action; in response to the initial action, receiving a second input from a second sensor, wherein the second input includes an odor measurement; based at least in part on the received first and second inputs, determining a likelihood of the undesirable event occurrence (claims 1-7).  
Kalagnanam teaches 28. The system of claim 22 wherein at least one of the first or second inputs is a manual input of an odor (paragraph 25, “[0025] In an alternate exemplary embodiment, the method described in FIG. 2 may also be performed by the user device 112 (of FIG. 1). In this regard, the user device receives an input from the user indicating that the user has sensed or detected an odor. The user input may include, for example, selecting a button on a graphical user interface (GUI) of the user device, or another input method such as motion, voice or a textual command. The user device 112 receives the position data using a GPS receiver, and the time of the observation using a clock internal to the user device 112 or an external clock signal such as from the GPS signal in block 202. The user device 112 in block 204 retrieves weather data from a database as described above. The user device 112 calculates or updates the odor source location in block 206. In block 208, the user device 112 presents the odor source location area data to the user on a display of the user device. In some embodiments, the user device 112 may independently perform the method of FIG. 2. The user device 112 may also communicate with other user devices 112 over a 
Janke and Kalagnanam are analogous art because they are from the same field of endeavor or similar problem solving area, determining likelihood of events.    
Since Kalagnanam teaches odor measurement that enables when a source area 300 in the map 308 is smaller than the source area 300 in the map 302 and as each additional observation is received by the processor 102, the source area 300 should continue to decrease, thus allowing technicians to have a higher likelihood of locating the source of the odor, wherein by continually moving into the source area 300 and making observations that are sent to the processor 102, the source area 300 should continue to be reduced in size allowing the source of the odor to be more easily found or identified (paragraph 26-29, 4), it would have been obvious to one of ordinary skill in the art to apply the technique of the odor sensor as taught by Kalagnanam to improve the monitoring/operating of Janke for the predictable results of enabling when a source area 300 in the map 308 is smaller than the source area 300 in the map 302 and as each additional observation is received by the processor 102, the source area 300 should continue to decrease, thus allowing technicians to have a higher likelihood of locating the source of the odor, wherein by continually moving into the source area 300 and making observations that are sent to the processor 102, the source area 300 should continue to be reduced in size allowing the source of the odor to be more easily found or identified (paragraph 26-29, 4).  

The above fails to teach 

Wintrich teaches
1, 22. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input (Abstract, claim 1, 9, 17). 
The above and Wintrich are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.    
Since Wintrich teaches control system and sensors of a furnace that enables improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one adjustment device for acting on the controlled system in response to the adjustment device being controlled by way of action values, and a regulator operably connected to both the measuring device and the adjustment device (paragraph 4), it would have been obvious to one of ordinary skill in the art to apply the technique of the control system and sensors of a furnace as taught by Wintrich to improve the plant monitoring/operating of the above for the predictable results of enabling improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one .  

8.	Claims 32-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,234,601 to Janke in view of U.S. Pub. No. 2012/0179421 to Dasgupta in view of Wintrich.  Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janke/Kalagnanam, as applied above, in view of U.S. Pub. No. 2012/0179421 to Dasgupta in view of Wintrich.
Janke teaches the following: 
32. A method of inhibiting an undesired event occurrence in an industrial facility and an environment near the industrial facility, the method comprising: operating an industrial facility using one or more operating parameters; receiving a first input from at least one sensor positioned throughout the industrial facility and is above a predetermined threshold; automatically generating an initial action based at least in part on receiving the first input; in response to generating the initial action, receiving a second input; determining a likelihood of an undesirable event occurrence based at least in part on the received first and second inputs; and causing one or more of the process parameters to update in order to inhibit the event occurrence in the industrial facility (claims 1-24). 
33. The method of claim 32 wherein updating one or more of the process parameters includes at least one of maintaining an operating process in a current state or initiating a shutdown of an operating process (claims 1-24). 

35. The method of claim 32 wherein the first input is received via a first sensor and the second input is received via a second sensor, the method further comprising: activating a third sensor configured to generate a third input; receiving, via the third sensor, the third input; and updating the previously determined likelihood of the event occurrence (claims 1-24). 
36. The method of claim 35, further comprising: based at least in part on the updated likelihood of the event occurrence, automatically generating a remedial action to mitigate the effect of the event occurrence (claims 1-24). 
37. The method of claim 32 wherein automatically generating an initial action includes activating a second sensor (claims 1-24). 
39. The method of claim 32 wherein the process parameters includes at least one of a process temperature, an equipment skin temperature, a process pressure, an opacity measurement, equipment operating status (claims 1-24), or an oxygen concentration.

32, 17, Janke or Janke/Kalagnanam fails to teach wherein the second input is of a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis.  
32, 17, Dasgupta teaches an undesired event occurrence in an industrial facility (paragraph 150) and an environment near the industrial facility (paragraphs 48-49, including natural disasters), the method comprising: automatically generating an initial 

Since Dasgupta teaches a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis, that enables transforming emergency related inputs and sensor information into a threat indication category, which is distributed to individuals and/or first responders for managing the threat (paragraphs 5-13), it would have been obvious to one of ordinary skill in the art to apply the technique of a process condition received from a camera system using at least one of laser, spectroscopy, or infrared analysis, as taught by Dasgupta to improve the monitoring/operating of Janke or Janke/Kalagnanam for the predictable results of enabling transforming emergency related inputs and sensor information into a threat indication category, which is distributed to individuals and/or first responders for managing the threat (paragraphs 5-13).  

The above fails to teach 
32. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the operating sensors being different than the first sensors, the operating inputs being different than the first input. 
Wintrich teaches
32. receiving, via a plurality of operating sensors, operating inputs used by an operating process of the industrial facility, the industrial facility including furnace, the 
The above and Wintrich are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.    
Since Wintrich teaches control system and sensors of a furnace that enables improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one adjustment device for acting on the controlled system in response to the adjustment device being controlled by way of action values, and a regulator operably connected to both the measuring device and the adjustment device (paragraph 4), it would have been obvious to one of ordinary skill in the art to apply the technique of the control system and sensors of a furnace as taught by Wintrich to improve the plant monitoring/operating of the above for the predictable results of enabling improvements that relate to a control loop, which is for regulating a process in a plant having a controlled system, comprises at least one measuring device for recording observation values of the controlled system, at least one adjustment device for acting on the controlled system in response to the adjustment device being controlled by way of action values, and a regulator operably connected to both the measuring device and the adjustment device (paragraph 4).  

9.	Claims 12, 30, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Samples/Kalagnanam or Rhodes/Kalagnanam or Samples/Dasgupta or  as applied to claim above, and further in view of U.S. Pub. No. 2011/0291827 to Baldocchi.
Samples/Kalagnanam or Rhodes/Kalagnanam or Samples/Dasgupta or Rhodes/Dasgupta fail to teach
12. The method of claim 1 wherein receiving the first input includes receiving the first input of a nuisance including an audible noise. 
30. The system of claim 22 wherein the second input is an input of a hearing indication. 
29. The system of claim 22 wherein the second input is an input of a visual indication. 

Baldocchi teaches
12. The method of claim 1 wherein receiving a first input includes receiving the first input of a nuisance including an audible noise (paragraph 14, 26, 36). 
30. The system of claim 22 wherein the second input is an input of a hearing indication (paragraph 14, 26, 36). 
29. The system of claim 22 wherein the second input is an input of a visual indication (paragraph 14, 26, 36). 

(Samples/Kalagnanam or Rhodes/Kalagnanam or Samples/Dasgupta or Rhodes/Dasgupta)Wintrich and Baldocchi are analogous art because they are from the same field of endeavor or similar problem solving area, determining likelihood of events.  
.  
Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2896